Citation Nr: 1708282	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO. 10-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an upper-gastrointestinal (GI) disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1981 to September 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a September 2008 rating decision of the RO in Cleveland, Ohio.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in Cleveland. Because the Veteran has neither submitted good cause for failure to appear nor requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

In a decision dated in May 2016, the Board denied this appeal. The Veteran appealed that decision to the Veterans Court. In an Order dated in January 2017, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue to the Board for additional development as stipulated in the Joint Motion.

The appeal is herein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The parties to the December 2016 Joint Motion agreed that remand to the Board was necessary to obtain "clarification" regarding the September 2008 VA examination report. This clarification regards the extent to which the report addresses secondary aggravation. 

The September 2008 examiner opined that the Veteran's esophageal problems are anatomic, not functional, and not secondary to pain medications prescribed for multiple orthopedic problems, most of which are not service-connected. The examiner concluded that the Veteran's stomach conditions are not related to medications that he takes for his service-connected disabilities and it would be resorting to mere speculation to state that they were.

The parties to the Joint Motion agreed that the examiner should have addressed secondary aggravation in addition to secondary causation, citing El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (when direct causation and aggravation are at issue, the Board must ensure that the medical opinions of record directly address both theories of entitlement).

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Obtain a supplemental opinion from the examiner who conducted the September 2008 examination. If the examiner is not available, obtain an opinion from another medical professional. If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide an informed opinion, such examination should be scheduled. The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that medications taken for service-connected disabilities permanently worsened the Veteran's upper-GI disorder beyond the natural progress of the disease. If so, the examiner should describe the specific nature and extent of such worsening. This description should include a baseline level of severity before worsening occurred. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


